
	
		II
		110th CONGRESS
		1st Session
		S. 994
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2007
			Mr. Tester (for himself
			 and Mr. Salazar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to eliminate the
		  deductible and change the method of determining the mileage reimbursement rate
		  under the beneficiary travel program administered by the Secretary of Veterans
		  Affairs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Disabled Veterans Fairness
			 Act.
		2.Veterans
			 beneficiary travel program
			(a)Elimination of
			 deductible
				(1)EliminationSection
			 111 of title 38, United States Code, is amended by striking subsection
			 (c).
				(2)Conforming
			 amendmentSubsection (b) of such section is amended by striking
			 Except as provided in subsection (c) of this section and
			 notwithstanding and inserting Notwithstanding.
				(b)Determination of
			 mileage reimbursement rate
				(1)DeterminationParagraph
			 (1) of subsection (g) of such section is amended to read as follows:
					
						(1)In determining the amount of allowances or
				reimbursement to be paid under this section, the Secretary shall use the
				mileage reimbursement rates for the use of privately owned vehicles by
				Government employees on official business, as prescribed by the Administrator
				of General Services under
				section
				5707(b) of title
				5.
						.
				(2)Conforming
			 amendmentSubsection (g) of such section is further amended by
			 striking paragraphs (3) and (4).
				(c)Source of
			 fundsSuch section is further amended by adding at the end the
			 following new subsection:
				
					(i)Amounts for payments under this section
				shall be derived from amounts appropriated or otherwise made available to the
				Department specifically for such
				payments.
					.
			(d)Effective
			 dateThe amendments made by this Act shall apply with respect to
			 travel expenses incurred after the expiration of the 90-day period that begins
			 on the date of the enactment of this Act.
			
